Name: 82/755/Euratom: Commission Decision of 2 June 1982 amending Decision 71/57/Euratom on the reorganization of the Joint Research Centre (JRC)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  research and intellectual property
 Date Published: 1982-11-16

 Avis juridique important|31982D075582/755/Euratom: Commission Decision of 2 June 1982 amending Decision 71/57/Euratom on the reorganization of the Joint Research Centre (JRC) Official Journal L 319 , 16/11/1982 P. 0010 - 0011 Finnish special edition: Chapter 12 Volume 2 P. 0058 Spanish special edition: Chapter 12 Volume 4 P. 0084 Swedish special edition: Chapter 12 Volume 2 P. 0058 Portuguese special edition Chapter 12 Volume 4 P. 0084 *****COMMISSION DECISION of 2 June 1982 amending Decision 71/57/Euratom on the reorganization of the Joint Research Centre (JRC) (82/755/Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 8 thereof, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 16 thereof, Whereas on 13 January 1971 the Commission adopted Decision 71/57/Euratom (1), as last amended by Decision 75/241/Euratom (2); Whereas on 15 July 1981 the Commission created a Directorate-General for Science, Research and Development, incorporating the Joint Research Centre, with the aim of launching a new research and development strategy; Whereas the new structure of Commission departments responsible for science, research and development affects neither the operational budget of the JRC nor the flexibility which is essential if research work is to progress smoothly, HAS DECIDED AS FOLLOWS: Article 1 Decision 71/57/Euratom is hereby amended as follows: (a) Article 1 is replaced by the following: 'Article 1 Within the Directorate-General for Science, Research and Development, the Joint Research Centre (JRC) shall consist of the Research establishments set up by the Commission to carry out the Community's research and training programmes, and of the necessary ancillary services.' (b) Article 2 is replaced by the following: 'Article 2 The administrative organs of the JRC shall be: - the Director-General, who shall also serve as Deputy Director-General of the Directorate-General for Science, Research and Development, - the Governing Board, - the Scientific Committee.' (c) The first indent of the third paragraph of Article 3 is replaced by the following: '- he shall prepare - in agreement with the Director-General for Science, Research and Development - and submit to the Commission the JRC's draft programmes, indicating the financial aspects thereof.' (d) Article 4 is replaced by the following: 'Article 4 A Governing Board of the JRC is hereby set up to assist the members of the Commission responsible for research in the management of the JRC. The Board shall consist of leading experts from Members States who are specialized in the management of major research laboratories and their scientific and technical programmes. It shall consist of a chairman and seven members, appointed by the Commission. They shall be appointed for a three-year term, renewable once for the same period. The Governing Board of the JRC shall normally be convened six times a year. It shall advise the Director-General of the JRC on the following matters: 1. implementation of current research and development programmes and allocation of available resources; 2. formulation of proposals relating to new programmes and their funding; 3. the JRC's establishment plan and the recruitment of senior staff (A 1, A 2 and appointments of comparable importance); 4. major investments. The Director-General of the JRC shall provide the secretariat of the Governing Board. He shall furnish the Board with all the information it requires for the performance of its task. The chairman shall draw up the agenda for each meeting.' (e) Article 6 is replaced by the following: 'Article 6 1. The Director-General of the JRC, having due regard to the general policy adopted by the Council and to the general guidelines issued by the Commission and the Directorate-General for Science, Research and Development, shall prepare the JRC's draft programmes on his own responsibility and in close consultation with the Directorate for Scientific and Technical Coordination, cooperation with non-member countries and COST. 2. The Governing Board of the JRC shall be consulted on these draft programmes. 3. The Commission shall examine the draft programme in the light of the general policy and budgetary situation of the Community. It shall adopt the proposals in accordance with the provisions of the Treaty and lay them before the Council.' (f) In Article 7 (2), the following text is inserted after the word 'Commission': '. . . , in agreement with the Director-General for Science, Research and Development,. . .'. (g) In Article 8, the words 'General Advisory Committee' are replaced by the words 'Governing Board of the JRC'. (h) Article 11 is repealed. Article 2 This Decision shall take effect on 1 June 1982. Done at Brussels, 2 June 1982. For the Commission The President Gaston THORN (1) OJ No L 16, 20. 1. 1971, p. 14. (2) OJ No L 98, 19. 4. 1975, p. 40.